DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/05/2022. Claims 1 and 20 are amended. Claims 2, 17 and 19 are cancelled. Claims 1, 3-16, 18, and 20-22 are currently pending.
The rejection of claims 1 and 3-22 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/05/2022, with respect to the rejection(s) of claim(s) 1, 3-4, 8 and 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Sadovsky; claims 5-7, 9-10 and 22 under 35 U.S.C. 103 as being unpatentable over Sadovsky; and claims 11-16 under 35 U.S.C. 103 as being unpatentable over Sadovsky in view of Melsheimer, have been fully considered but are not persuasive, in combination with the amendments to the claims.  The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Sadovsky does not teach the newly added limitations, including the flexible connector comprising substantially similar material characteristics as the membrane, and extending between a point of attachment at a convergent peripheral portion of the membrane and the plunger (Remarks, pg. 8).
	In response to applicant’s argument, it is respectfully submitted the claim recites “the flexible connector… comprising substantially similar material characteristics as the membrane”. Applicant does not provide a further description of the limitation “substantially similar material characteristics”. Para. [0121] of the instant spec. describes the flexible connector may be formed from the same material as the membrane. Para. [0043] further describes the membrane being formed of several types of materials and having different properties, sheets, layers, etc. Therefore, broadest reasonable interpretation of the phrase, as discussed below, encompasses any similar material characteristic between the membrane and flexible connector. Sadovsky discloses membrane/barrier sheet may be made of a compliant material such as polyurethane (paras. [0122]-[0124]), and arms 15a and 15b coated with polyurethane (para. [0105]). Therefore, one of ordinary skill would’ve understood the polyurethane material of both the arms and membrane/barrier sheet to include substantially similar material characteristics. 
	Further, Sadovsky discloses the newly added claim limitations as depicted in annotated fig. 1c below, which depicts arms 15a and 15b extending between a point of attachment at a convergent peripheral portion of the membrane and the plunger as claimed.
Applicant is encouraged to amend the claims to recite the specific location/configuration of the flexible connector relative to the membrane, which is depicted in fig. 16 as being connected to a specific point of the peripheral portion, as opposed to extending along linear or bridging portions of the membrane, to potentially overcome the current rejection (para. [0122] of instant spec.).
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, the phrase “wherein length” should read “wherein the length”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the claim recites “the folded configuration”. There is insufficient antecedent basis for this limitation in the claim, since a folded configuration has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a folded configuration.
	Regarding claim 20, the claim recites “a location of attachment” in line 2. It is unclear whether the phrase is referring to the point of attachment previously introduced in claim 1, or introducing a separate point of attachment. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the point of attachment previously introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadovsky (US 2011/0105848 A1) (all references previously of record).
	Regarding claim 1, Sadovsky discloses (abstract; paras. [0103]-[0180]; figs. 1a-20d) a protective assembly for use during laparoscopic surgery (laparoscopic instrument shown at device 10, abstract; figs. 1a-1c), the assembly comprising: a thin membrane (17, para. [0103]) formed from non-toxic material (membrane/mesh 17 formed from polyethylene or compliant polymeric materials, which the instant spec. describes as non-toxic, para. [0116] of instant spec., paras. [0032], [0122] and [0124] of Sadovsky), the membrane being sufficiently thin and maneuverable to be passed through a cannula of a trocar (trocar used in conjunction with a port to deliver device to body cavity, therefore one of ordinary skill would’ve understood membrane 17 to be capable of being passed through a cannula, paras. [0163] and [0165]-[0170]; figs. 14 and 20A-20D); a flexible connector (arms 15a and 15b, which are bent into desired form and connected by a flexible connector, paras. [0105]-[0108] and [0119]; fig. 1A) extending from the thin membrane (fig. 1A), the flexible connector being fused with the membrane (may be attached by means of welding, para. [0131]) and comprising substantially similar material characteristics as the membrane (the instant spec. does not describe what the phrase “substantially similar material characteristics” encompasses, therefore broadest reasonable interpretation encompasses materials having at least one characteristic/property similar to each other; arms 15a and 15b may be coated with polyurethane, and membrane/barrier sheet may be formed of polyurethane or polyethylene, therefore sharing at least the same material characteristics of a polymer material, paras. [0105] and [0122]-[0124]); and an insertable plunger (tubular shaft 11, which causes arms to move between open and closed conformations and therefore functions as a plunger, para. [0105]) to facilitate insertion of the membrane into the cannula and subsequently pass the membrane through an outlet of the cannula (moves arms between open and closed conformations and would therefore facilitate entry into body cavity through trocar, paras. [0105], [0168] and [0176]) to allow the membrane to be spread over internal organs of a patient (functions as retractor and would therefore spread over retracted tissues, paras. [0096]-[0097]), the plunger comprising an insertable shaft (11) dimensioned to be inserted and passed through the cannula (inserted through trocar to enter body cavity, paras. [0168] and [0176]) wherein a distal portion of the insertable shaft is anchored to the flexible connector (anchored via common shaft 12, fig. 1A), wherein the flexible connector is connected to a peripheral portion of the membrane (connected to outer edges of membrane 17, figs. 1A-1C) to facilitate withdrawal of the membrane out of the cannula of the trocar upon pulling the flexible connector (arms closed then removed from the body, which one of ordinary skill would’ve understood to include pulling on arms 15a and 15b via shaft 11, para. [0180]), wherein the flexible connector extends between a point of attachment at a convergent peripheral portion (edges of membrane 17 converge generally towards shaft 12 due to shape, figs. 1A-1C) of the membrane (annotated fig. 1c) and the plunger (annotated fig. 1c depicts arms 15a and 15b extending past point of attachment through pivot 14 in shaft 12, para. [0103]) such that the convergent peripheral portion converges generally in a direction towards the insertable shaft (converges towards shaft 11, figs. 1A-1C) to facilitate rolling or folding of the membrane when pulled into the cannula of the trocar during use (one of ordinary skill would’ve understood the shape of membrane 17 to facilitate folding/rolling when placed into closed configuration, since there is less material towards proximal end of device, figs. 1A-1C).

    PNG
    media_image1.png
    430
    836
    media_image1.png
    Greyscale

Annotated Figure 1C of Sadovsky
	Regarding claim 3, Sadovsky discloses the device of claim 1. Sadovsky further discloses wherein a proximal portion of the insertable shaft comprises an enlarged head (annotated fig. 1A) to limit inward movement of the insertable shaft into the cannula of the trocar and prevent the insertable shaft from falling through the trocar (note the following limitation is functional, and one of ordinary skill would’ve understood the enlarged head on proximal head of shaft 11 would be fully capable of preventing distal movement of shaft 11 when desired due to its size, figs. 1A-1C).

    PNG
    media_image2.png
    364
    824
    media_image2.png
    Greyscale

Annotated Figure 1A of Sadovsky
	Regarding claim 4, Sadovsky discloses the device of claim 1. Sadovsky further discloses wherein the membrane comprises a plurality of fold regions (barrier includes folded ends, paras. [0129]-[0130]; further note device is folded/unfolded which would involve folding/unfolding of membrane, paras. [0154]-[0156]) to facilitate rolling or folding of the membrane to allow the membrane to pass through the cannula in a folded configuration (one of ordinary skill would’ve understood folded ends to assist with deployment of device through trocar, para. [0176]).
	Regarding claim 8, Sadovsky discloses the device of claim 1. Sadovsky further discloses wherein width of the connector is substantially less than overall width of the membrane (fig. 1A depicts width of arms 15a and 15b substantially less than overall width of membrane 17).
	Regarding claim 18, Sadovsky discloses the device of claim 1. Sadovsky further discloses wherein the membrane is sufficiently heat tolerant to reduce or minimize accidental damage from ablation (membrane 17 may be formed of polypropylene, a known material capable of tolerating heat, as evidenced by US 2005/0165437 A1 to Takimoto, disclosing polypropylene as a heat resistance material, para. [0056] of Takimoto, para. [0124] of Sadovsky).
	Regarding claim 20, Sadovsky discloses the device of claim 1. Sadovsky further discloses wherein width of the membrane gradually broadens from a location of attachment of the connector on the membrane (figs. 1A and 1C depict width of membrane 17 gradually broadening from a proximal location of attachment to arms 15a and 15b towards distal end of device).
	Regarding claim 21, Sadovsky discloses the device of claim 1. Sadovsky further discloses wherein length of the flexible connector is adjustable (length of flexible arms may be varied and therefore adjustable based on user’s selection, para. [0107] of Sadovsky; note the instant spec. does not provide a specific structure or mechanism for the flexible connector being adjustable, therefore broadest reasonable interpretation of the term is used, such that the length of the connector may be varied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7, 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sadovsky.
	Regarding claim 5, Sadovsky discloses the device of claim 1. 
	However, with respect to the cited embodiment, Sadovsky fails to explicitly disclose wherein the membrane comprises at least two linear peripheral portions that are substantially transverse to each other.
	However, in a separate embodiment, Sadovsky teaches (para. [0108]), in the same field of endeavor, the arms of the device and the barrier membrane constructed in any desired form including square or rectangular (para. [0108], note barrier membrane would include linear peripheral portion and right/transverse angles with a square/rectangular shape), for the purpose of altering the degree of convexity or concavity of the arms depending on the operative procedure (para. [0108]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sadovsky’s arms to include a square or rectangular shape, such that the membrane would include linear peripheral portions substantially transverse to each other as claimed, in order to alter the degree of convexity or concavity of the arms depending on the operative procedure, as taught in a separate embodiment of Sadovsky (para. [0108]).
	Regarding claim 6, Sadovsky (as modified) teaches the device of claim 5. Sadovsky (as modified) further teaches wherein the two linear peripheral portions are connected by at least one curved bridging portion to orient the linear peripheral portions in transverse configuration (arms are curved and would therefore be connected by at least one curved bridging portion, para. [0108]; figs. 1A-1C).
	Regarding claim 7, Sadovsky (as modified) teaches the device of claim 6. Sadovsky (as modified) teaches comprising a first curved bridging portion of the at least one curved bridging portion with a first arc length and a second curved bridging portion of the at least one curved bridging portion with a second arc length such that the first arc length is smaller than the second arc length to define a wing shaped membrane (arms include concave and convex surface, see fig. 3B depicting first and second arc lengths of distal end of device 10 which would therefore include a first and second bridging portion via concave/convex surface and define a wing shape, figs. 3A-3C).
	Regarding claim 9, Sadovsky discloses the device of claim 1.
	Sadovsky further discloses the length of arms 15a and 15b to typically be 100 mm (para. [0107]).
	However, Sadovsky fails to explicitly disclose wherein length of the flexible connector is greater than the length of the cannula of the trocar.
	Sadovsky discloses that the length of the metal arms needs to be optimized to optimize the retraction of surrounding tissue and better exposure of the surgical field (paras. [0176] and [0181]-[0187]). As seen in figs. 18A-D, the metal arms protrude from the distal end of the trocar/port, therefore, the length of the metal arms is disclosed to be a result effective variable in that changing the length of the metal arms changes the protruding distance which affects guidance, exposure of the surgical field and retraction of tissue. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Sadovsky by making the length of the metal arms greater than the length of the trocar/port as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 10, Sadovsky (as modified) teaches the device of claim 9.
	However, Sadovsky (as modified) fails to teach wherein length of the flexible connector is at least twice the length of the cannula of the trocar.
	Sadovsky discloses that the length of the metal arms needs to be optimized to optimize the retraction of surrounding tissue and better exposure of the surgical field (paras. [0176] and [0181]-[0187]). As seen in figs. 18A-D, the metal arms protrude from the distal end of the trocar/port, therefore, the length of the metal arms is disclosed to be a result effective variable in that changing the length of the metal arms changes the protruding distance which affects guidance, exposure of the surgical field and retraction of tissue. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Sadovsky (as modified) by making the length of the metal arms at least twice the length of the trocar/port as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 22, Sadovsky (as modified) teaches the device of claim 5. Sadovsky (as modified) further teaches wherein the at least two linear peripheral portions are perpendicular to each other (square or rectangular shape would include perpendicular angles, para. [0108]).
Claim(s) 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadovsky in view of Melsheimer (US 2015/0305734 A1).
	Regarding claim 11, Sadovsky discloses the device of claim 1. 
	However, Sadovsky fails to disclose wherein the membrane comprises opposed major membrane surfaces separated by thickness of the membrane, each of the membrane surfaces comprising rows of projections and recesses such that any two adjacently located projections are separated by a recess.
	Melsheimer teaches (para. [0080]; figs. 12-13), in the same field of endeavor, an abdominal retractor including a membrane (supporting structure, paras. [0070] and [0080]) comprising opposed major membrane surfaces separated by thickness of the membrane (upper and lower surface of supporting structure, fig. 13), each of the membrane surfaces comprising rows of projections and recesses such that any two adjacently located projections are separate by a recess (annotated fig. 13), for the purpose of providing a supporting structure comprising multiple layers of strands that can be interwoven to change the resilience, resistance to deformation or movement of the supporting structure and/or strands relative to one another (paras. [0045] and [0080]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sadovsky’s membrane to include interwoven strands, such that the membrane would include projections and recesses as claimed, in order to provide a membrane comprising multiple layers of strands that can be interwoven to change the resilience, resistance to deformation or movement of the membrane and/or strands relative to one another, as taught by Melsheimer (paras. [0045] and [0080]).

    PNG
    media_image3.png
    445
    615
    media_image3.png
    Greyscale

Annotated Figure 13 of Melsheimer
	Regarding claim 12, Sadovsky (as modified) teaches the device of claim 11. Sadovsky (as modified) further teaches wherein each of the recesses on one of the major membrane surfaces is shaped to form a trough (annotated fig. 13 depicts shallow depression and therefore trough) and aligned with a projection of the rows of projections and recesses on the other of the major membrane surfaces (one of ordinary skill would’ve understood recess as depicted in annotated fig. 13 to be aligned with projection on opposing membrane surface due to nature of weaving, which would be similar to surface shown above depicting recess and projections aligned).
	Regarding claim 13, Sadovsky (as modified) teaches the device of claim 12. Sadovsky (as modified) further teaches wherein each of the said projections on the major surfaces of the membrane extend generally in a transverse direction relative to a direction of the rows of the projections and recesses (annotated fig. 13 depicts projections extending transverse to at least one direction of rows of projections and recesses).
	Regarding claim 14, Sadovsky (as modified) teaches the device of claim 11. Sadovsky (as modified) further teaches wherein average height of the projections is substantially equal to average depth of the recesses (thickness of strands 1302 and 1304 is the same, therefore average height would be substantially equal, para. [0080]; fig. 13).
	Regarding claim 15, Sadovsky (as modified) teaches the device of claim 11. Sadovsky (as modified) further teaches wherein the thickness of a portion of the membrane in between the adjacently located projections and recesses is substantially less than or equal to the average height of the projections and/or average depth of the recesses (thickness of the strands 1302 and 1304 is the same, therefore a portion of membrane in between projections and recesses would be substantially equal, para. [0080]).
	Regarding claim 16, Sadovsky (as modified) teaches the device of claim 11. Sadovsky (as modified) further teaches wherein the membrane portions between the any two adjacent projections and recesses of the rows of projections and recesses facilitate folding or rolling of the membrane in the folded configuration (supporting structure may be rolled, para. [0093]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0137877 A1 to Minnelli, disclosing a membrane and a flexible connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795